Appeal from a determination of the New York State Liquor Authority in a proceeding under article 78 of the Civil Practice Act, which removed petitioner from his position as executive officer of the Saratoga County Alcoholic Beverage Control Board. It is conceded by the Attorney-General that the matter should be annulled and remitted. The petitioner asks that the determination be annulled and that he be reinstated on the present record. Determination annulled, on the facts, with disbursements on appeal to petitioner and matter remitted to the State Liquor Authority for such other proceedings as it may deem proper. All concur.